                                                                                 3/25/2019
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

NISSAN MOTOR ACCEPTANCE                                  CV-19-16-H-CCL
CORPORATION,

                                 Plaintiff,
                                                                Order
    vs.

 ROBERT ALLEN NISSAN OF
 HELENA, INC., and ROBERT T.
 ALLEN, individually,

                              Defendants.

      To ensure that the March 28, 2019, evidentiary hearing on Plaintiffs

Motion for an Order to Show Cause on NMAC's Second Claim for Relief-

Claim and Delivery of Personal Property (Doc. 6) and Plaintiffs Motion for

Preliminary Injunction (Doc. 8) proceeds efficiently,

      IT IS HEREBY ORDERED that the parties shall meet on or before March

27, 2019, to prepare a joint status report, to be filed by Plaintiffs counsel no later

than 4:00 p.m. (Mountain Daylight Time) on March 27, 2019. The joint status

report shall address the following topics and should be modeled on the Final

Pretrial Order, as described in L.R. 16.4:

      I.     Nature of Action;

      2.     Jurisdiction and Venue;
      3.     Agreed Facts;

      4.     Elements of Liability;

      5.     Defense Elements;

      6.     Relief Sought;

      7.     Legal Issues; and

      8.     Estimate of time needed for hearing.

      IT IS FURTHER ORDERED that the parties shall exchange exhibits and

file exhibit lists (in portrait format) with columns showing:

      1.     Exhibit number;

      2.     Brief description;

      3.     Opposing party's objection, if any.

      The parties shall file all exhibits electronically, along with the exhibit list,

no later than 4:00 p.m. (Mountain Daylight Time) on March 27, 2019.

      IT IS FURTHER ORDERED that any party planning to call witnesses shall

file a witness list no later than 4:00 p.m. (Mountain Daylight Time) on March 27,

2019. The witness list shall state the full name of each witness and a brief

description of the nature and substance of the witness's testimony.
                          ,Alt
            Dated this~'nay of March, 2019.
